UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6668


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

          v.

RAPHAEL MENDEZ,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:91-hc-00350-BR)


Submitted:   June 26, 2014                  Decided:   June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se. Jennifer Dee Dannels, FEDERAL
MEDICAL CENTER, Butner, North Carolina; Robert Jack Dodson,
Special   Assistant  United   States  Attorney, Raleigh,  North
Carolina; David T. Huband, BUREAU OF PRISONS, Butner, North
Carolina; Michael Lockridge, Special Assistant United States
Attorney, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Raphael    Mendez    appeals    the   district    court’s       orders

denying his motion for free copies of his Annual Supervision

Reports and denying his motion for a transfer.                We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for    the   reasons    stated    by   the   district    court.       See    United

States v. Mendez, No. 5:91-hc-00350-BR (E.D.N.C. Apr. 15, 2014).

We    dispense   with   oral     argument    because    the   facts    and   legal

contentions      are   adequately      presented   in   the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2